Title: From Thomas Jefferson to Richard Richardson, 16 December 1797
From: Jefferson, Thomas
To: Richardson, Richard


                    
                        Sir
                        Philadelphia Dec. 16. 97.
                    
                    Within a day or two after my arrival here, I called on Mr. Traquair, the Stonecutter, to whom I meant to apply for you. I explained to him your character and motives for wishing to pass a winter in learning to cut stone. He approved much of your motives, and immediately entered cordially into the desire to serve and aid you. On the subject of giving you board for your work he said he did not know whether it would be in his power to lodge you, as his house was small and his wife had a day or two before brought him his eighth child, but he promised to consult his wife and let me know. I have not seen him since; but I am so perfectly satisfied that if he cannot board you, he will nevertheless give you all the instruction in his power and employ you solely with a view to your instruction, that you may safely come on [immediately?] after the Christmas holidays; and in the mean time I will make the best bargain for you that I can. You may take the stage at Fredericksburg, and on the 5th. day you will be here. Enquire for me at Francis’s hotel, South 4th. street between Market and Chesnut. I am Sir Your humble servt
                    
                        Th: Jefferson
                    
                